ACCEPTED
                                                                                                            041400785CV
                                                                                              FOURTH COURT OF APPEALS
                                                                                                   SAN ANTONIO, TEXAS
                                                                                                     5/18/2015 4:04:32 PM
                                                                                                           KEITH HOTTLE
                                                                                                                   CLERK


                              COURT OF APPEALS NO. 04-14-00785-CV

                               TRIAL COURT CASE NO. 2011 CI 15957                FILED IN
                                                                          4th COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
     IN THE MATTER OF                                 §     IN THE DISTRICT  COURT
                                                                          05/18/2015 4:04:32 PM
     THE MARRIAGE OF                                  §
                                                                              KEITH E. HOTTLE
                                                      §                            Clerk
     MANUEL G. CASTRO                                 §     45th JUDICIAL DISTRICT
     AND                                              §
     MARY ANN CASTRO                                  §     BEXAR COUNTY, TEXAS

                            MOTION FOR WITHDRAWAL OF COUNSEL

         This Motion for Withdrawal of Counsel is brought by JOSEPH P. APPELT, who is attorney of
record for MANUEL G. CASTRO in the trial court. Joseph P. Appelt, requests the Court to grant him
permission to withdraw as attorney for MANUEL G. CASTRO in this case. In support, Joseph P. Appelt
shows:
         Good cause exists for withdrawal of Joseph P. Appelt, as counsel for Petitioner, MANUEL G.
CASTRO, due to a conflict arising between Attorney and Client which prevents effective representation.
         A copy of this motion has been delivered to MANUEL G. CASTRO by CMRRR 7012 1010
0002 5767 6889 and regular mail; he is also hereby notified in writing of his right to object to this
motion. The last known address of MANUEL G. CASTRO is 23302 Hickory Shadow, Elmendorf,
Texas 78112
         There are no settings or hearings pending in this matter.
         A response to the Fourth Court of Appeals is due to their inquiry regarding Appellee’s past due
response brief. Said response to the Fourth Court is due May 18, 2015. Said response has been timely
filed.
         Oral argument has been requested by Appellant but has not yet been granted or denied.
         An entry of an order granting this motion and discharging Movant as attorney of record for
MANUEL G. CASTRO would not harm the other party.
                                              NOTICE TO CLIENT
         You have the right to object to this motion. If you do not oppose Joseph P. Appelt’s withdrawal
as your attorney, you may notify Joseph P. Appelt in writing of your consent to this motion.
         Joseph P. Appelt prays that Court enter an order discharging him as attorney of record for
MANUEL G. CASTRO.


                                              1
                              Respectfully Submitted,

                              Joseph P. Appelt, P.C.
                              5825 Callaghan Rd., Ste. 104
                              San Antonio, Texas 78228
                              210/375-1212 (Telephone)
                              210/375-1213 (Telecopier)



                              By:
                                     JOSEPH P. APPELT
                                     SBN: 00789809
                                     ATTORNEY FOR MANUEL G. CASTRO


                                    CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on May 18, 2015.




                                                     JOSEPH P. APPELT
                                                     Attorney for MANUEL G. CASTRO



Consented to this _____ day of May 2015:



______________________________
MANUEL G. CASTRO, Appellee




                                            2
                                        NO. 2011 CI 15957

       IN THE MATTER OF                          §    IN THE DISTRICT COURT
       THE MARRIAGE OF                           §
                                                 §
       MANUEL G. CASTRO                          §    45th JUDICIAL DISTRICT
       AND                                       §
       MARY ANN CASTRO                           §    BEXAR COUNTY, TEXAS


                                              ORDER

         On this ______ day of ________________, 2015 came to be heard Movant’s Motion For
Withdrawal of Counsel. . The last known address of MANUEL G. CASTRO is 23302 Hickory Shadow,
Elmendorf, Texas 78112. The Court, finding good cause, hereby ORDERS said Motion GRANTED.
         Signed _______________________.



                                                        ____________________________
                                                        JUDGE PRESIDING



APPROVED AS TO FORM ONLY:

Joseph P. Appelt, P.C.
Attorney at Law
5825 Callaghan Rd., Ste. 104
San Antonio, Texas 78228
210/375-1212 (Telephone)
210/375-1213 (Telecopier)




By:
      JOSEPH P. APPELT
      Attorney for Petitioner
      State Bar No. 00789809




                                          3